Title: To George Washington from Major General Israel Putnam, 12 December 1776
From: Putnam, Israel
To: Washington, George



My Dear General
Philadelphia 12 Decr 1776

Your Favor of Yesterday I have received—All Things in this City remain in Confusion, for Want of Men to put them into Order—The Citizens are generally with you—The Continental Recruits are cloathing & arming as fast as possible, & are employed on Guard & Fatigue Duty, for which there is scarce a Relief—A Party are now going to the Jerseys, to bring off all the Craft out of the Creeks.

The Council of Safety have this Day issued Orders for every able Bodyed Man to be enrolled, & put to work on throwing up the Lines—I have reconnoitered the Ground round the City, in Company with General Mifflin, & the French Engineers, who are preparing a Draft of the Lines which we are to begin to morrow—The principal Stores are removed to Christiana Bridge by Orders from Congress to General Mifflin who sets out to Morrow by Directions from that Body with a Committee of the Assembly & Council of Safety to endeavour to animate the Inhabitants of the Province to come in to your Relief which through some unhappy Circumstances has been too long delayed.
The Continental Frigate commanded by Captain Biddle order’d by Congress on a Cruise, since the arrival of the Roebuck & two other Ships in our Bay is countermanded & with four or five Privateers ordered to be stationed in the River.
Major Mifflin remains with me as a Deputy in the Qr Mr General’s Department.
Inclosed is Col. Wybert’s Commission for Want of which I am credibly informed he is confined in the Provost Guard in New York because he refused to enter into the Service of the Enemy—Capt. Herbert & other Officers lately released from N.Y. mention his hard Treatment, with great Regret.

Israel Putnam

